DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
Election/Restrictions

Newly submitted Claims 50-61 are directed to inventions that are independent or distinct from the invention originally claimed.  The amended application now contains claims directed to the following independent or distinct inventions: 
Group I, Claims 38 and 43-49, drawn to a carpet comprising pile yarns, a primary backing, and an adhesive material, classified in A47G 27/02.
Group II, Claims 50-56, drawn to a carpet comprising a plurality of bulked continuous filament, a primary backing, and an adhesive material, classified in A47G 27/02.
Group III, Claims 57-61, drawn to a yarn in a carpet, classified in D02G 3/445.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in that the carpet of Group I is formed from pile yarns made from bulked continuous filaments (BCFs), whereas the carpet of Group II is formed from BCFs which are not grouped into a yarn.  In addition, the inventions of Groups I and II have materially different designs in that the amounts of polyethylene naphthalate (PEN) and polyethylene terephthalate (PET) are limited in Group I but not Group II.  The carpet of Group II also has a materially different effect in that it requires an increase in dyeability of at least 1%, while this feature is not present in the carpet of Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group III is deemed to be useful as raw material for forming textiles other than carpet formed form pile yarns made up of BCFs and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Note that the phrase “in a carpet” and features relating to the positioning of the yarn of Group III in a carpet relate to an intended use and do not further limit the structure or composition of the yarn itself.
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group III is deemed to be useful as raw material for forming textiles other than carpet formed form BCFs and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Note that the phrase “in a carpet” and features relating to the positioning of the yarn of Group III in a carpet relate to an intended use and do not further limit the structure or composition of the yarn itself.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of Groups I and II would require a different field of search.  As per MPEP 808.02, where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., employing different search queries), a different field of search is shown, even though the two are classified together.  This is sufficient to establish a serious search and/or examination burden.
Groups I and II are classified separately from Group III.  Separate classification shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search.  This is sufficient to demonstrate a serious search and/or examination burden.  See MPEP 808.02.
Since applicant has received an action on the merits for the originally presented invention, the invention of Group I, Claims 38 and 43-49 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 50-61 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38, 43-46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Segars et al. (US 2006/0165949) in view of Fritz et al. (WO 0015886 A1), Kulkarni (US 2008/0311372; cited in Applicant’s IDS), and Rodgers et al. (US 2008/0157425).  Wilkie (US 4,408,446) is cited as an evidentiary reference.  All references were cited in a prior Office action.
Regarding Claim 38, Segars teaches a carpet comprising a backing layer (Abstract) and a yarn tufted through the backing.  The yarn (i.e. a pile yarn) is formed from a plurality of fibers.  A portion of the plurality of fibers extend from the face side of the backing material.  In addition, a portion of the plurality of fibers is exposed on the back side (i.e. an opposite face) of the backing material and secured to the backing material with an adhesive material (p. 3, [0036]). As illustrated in Fig. 2, the portion of the plurality of fibers 140 extending through the back face of the backing material 200 are sandwiched between the backing material 200 and the adhesive layer 300.
The tufted yarn is formed from a plurality of fibers.  The yarn may be formed from a polyester such as polyethylene terephthalate (PET) and polytrimethylene terephthalate (PTT).  The selection of any specific type of fiber is not limited (p. 35, [0035]).  Segars does not expressly teach blends of such polymers.
In the same field of endeavor, Fritz teaches threads or filaments (i.e. fibers) made of polymer blends comprising PET and PTT.  The fibers are especially advantageous for use in carpets in that they exhibit a low level of permanent elongation and do not have a tendency to snarl or frizz (Abstract).  The fibers may be dyed (p. 1, lines 2-5).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Fritz’s dyed fibers comprising PET and PTT for use in forming Segars’ yarn for the benefit of low permanent elongation and because such fibers do not tend to snarl or frizz.  In addition, Segars suggests the use of fibers formed from polyesters such as PET and PTT.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Neither Segars nor Fritz teach fibers including polyethylene naphthalate (PEN).
Kulkarni teaches compositions for enhancing the UV stability of polymer fibers used in a wide range of applications (p. 1, [0002]).  Polyester fibers exposed to sunlight undergo discoloration and degradation that severely affect mechanical properties including tenacity and elongation (p. 1, [0003]).  Kulkarni employs a blend of UV absorbers and a naphthalate-containing polymer such as PEN to enhance the stability of fibers against UV degradation (Abstract).  The blend of UV absorber and PEN is combined with a thermoplastic polymer (p. 1, [0015]).  Suitable thermoplastics include mixtures of PET and PTT (p. 1, [0017]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Segars in view of Fritz as applied above, and further in view of Kulkarni to include a combination of UV absorber and PEN in Fritz’s dyed fibers comprising PET and PTT for the benefit of enhanced stability against UV degradation.  
Segars teaches carpets formed from polyester yarns, and Fritz’s fibers are suggested for use in carpets.  The cited references do not teach the bulked continuous filaments (BCF) of Claim 41 or the round or trilobal shape of Claim 44.
In the same field of endeavor, Rodgers teaches carpet fibers prepared from a blend of PET and PTT (Abstract).  Fibers formed from Rodgers’ blends are formed into yarns, which are then used to prepare carpets (p. 4, [0040]).  According to Rodgers, BCF yarns are typically used to prepare all types of carpets (p. 4, [0044]).  
Fibers extruded from Rodgers’ blends having any shape or dimension are suitable for use as carpet fibers.  Suitable shapes include round and trilobal (p. 4, [0040]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Segars in view of Fritz and Kulkarni as applied to Claim 38 above, and further in view of Rodgers to employ BCF yarn formed from fibers having a round or trilobal shape.  Rodgers demonstrates that fibers having a round or trilobal shape formed from polyester blends comprising PET and PTT are suitable for forming yarns used to prepare carpets, and that BCF yarns are typically used in the art to form all types of carpets.  
Kulkarni teaches compositions comprising from about 0.1 to 5 parts by weight of a UV absorber and at least about 0.5% of a naphthalate polymer (i.e. PEN), with the balance being the host polymer (p. 3, [0037]).  This effectively describes a composition comprising approximately 0.1-4.7 wt% UV absorber, 0.5-99.9 wt% of a naphthalate polymer such as PEN, and up to 99.4 wt% host polymer.  Fritz teaches fibers formed from blends comprising PET and PTT in a weight ratio of 10:90 to 90:10 (Abstract).  
Applying Fritz’s PET:PTT ratio to the amount of host polymer suggested by Kulkarni results in a composition comprising approximately 0.5-99.9 wt% PEN; up to 89.46 wt% PET; and up to 89.46 wt% PTT.  
The ranges suggested by the combined teachings of Kulkarni and Fritz overlap or encompass the claimed ranges of 10-15 wt% PEN and at least about 68 wt% PET.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
MPEP 2144.05(I) notes that some cases where a prior art range is so broad as to encompass a large number of possible distinct compositions are analogous to the obviousness of a species where the prior art broadly discloses a genus.  MPEP 2144.08 provides guidance with respect to the obviousness of species when the prior art teaches a genus.  MPEP 2144.08 notes that a prior art genus containing 20 species inherently anticipated a single claimed species within the genus.  In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  
In the present case, approximately 1 in 20 values within the range of 0.5-99.9 wt% PEN fall within the claimed range of 10-15 wt%.  More than 1 in 3 values within the range of up to 89.46 wt% PET fall within the claimed range of at least 68 wt%.  The claimed range of PEN is disclosed with a similar degree of specificity as in In re Petering, while the claimed range of PET is disclosed at a significantly higher degree of specificity.  This supports the finding that the claimed ranges are obvious over the combined teachings of Kulkarni and Fritz. Therefore, modification of Segars in view of Fritz, Kulkarni, and Rodgers as applied above reads on Claim 38. 
Regarding Claim 43, Rodgers teaches that preferred steps for preparing BCF yarn include bulking (p. 4, [0041]).  Wilkie demonstrates that the terms “bulk” and “crimp” are used interchangeably in the art (col. 3, lines 3-8).  Thus, modification of Segars in view of Frizt, Kulkarni, and Rodgers to employ a BCF yarn will involve the use of a yarn comprising crimped (i.e. textured) fibers.
Regarding Claim 45, the cited references are silent with respect to tenacity.  Nevertheless, the modified fibers are compositionally identical to the fibers included in the carpet of Claim 45.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claim 46, Fritz teaches fibers having an elongation at break of up to 35% (Abstract).  This value is slightly lower than the claimed lower limit of 35.12%.  Nevertheless, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, the prior art value of 35% and the claimed value of 35.12% are so mathematically close that the difference between the ranges is virtually negligible absent some showing of unexpected results or criticality.  See In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018); MPEP 2144.05(I).
Regarding Claims 48 and 49, the cited references are silent with respect to the claimed improvement in physical properties relative to the claimed comparative pile yarn.  Nevertheless, modification of Segars in view of Fritz, Kulkarni, and Rodgers as applied above results in a product which is structurally and compositionally identical to that of Claims 48 and 49.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the product resulting from modification of Segars in view of Fritz, Kulkarni, and Rodgers as applied above will necessarily possess the claimed physical properties.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Segars in view of Fritz, Kulkarni, and Rodgers as applied to Claim 38 above, further in view of Wilkie.
Regarding Claim 47, Segars, Fritz, and Kulkarni remain as applied to Claim 38 above.  The cited references do not teach a suitable number of fibers to employ in a yarn.
In the same field of endeavor, Wilkie teaches a carpet yarn having exceptional resistance to bending and untwisting (Abstract).  Suitable polymeric materials for forming such yarns include PET (col. 3, lines 28-31).  The yarn normally has a denier of 500-8,000 and a denier per filament (dpf) of 6-40 (col. 3, lines 20-25).  This indicates that the yarn will comprise approximately 13-200 fibers.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Segars in view of Fritz and Kulkarni as applied above, and further in view of Wilkie to employ yarns containing between approximately 13 and 200 fibers.  Wilkie demonstrates this to be a suitable number of fibers for forming a yarn based on a polyester such as PET.  Modification in this way reads on Claim 47.

Response to Arguments

The Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
The Applicant argues that the range of 10-15 wt% PEN recited in amended Claim 38 is outside the range taught by either Kulkarni or the combination of Kulkarni and Fritz.
The claimed range falls outside of one preferred embodiment disclosed by Kulkarni at page 3, [0037].  Nevertheless, the claimed range falls within the range suggested by a broader embodiment disclosed by Kulkarni in the same paragraph as discussed in paragraphs 24-28 above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure.  See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762